Exhibit 10.1
SECOND AMENDMENT TO INVESTMENT AGREEMENT
     This Second Amendment (this “Amendment”) to the Investment Agreement by and
between FX Real Estate and Entertainment Inc., a Delaware corporation (the
“Company”), and The Huff Alternative Fund, L.P. and The Huff Alternative
Parallel Fund, L.P. (each an “Investor” and collectively, the “Investors”) is
made and effective as of May 13, 2008. All capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed to them in the
Investment Agreement (as defined below).
RECITALS
     WHEREAS, the Company and the Investors entered into that certain Investment
Agreement, dated as of January 9, 2008, as amended by the First Amendment
thereto effective as of March 31, 2008 (as amended, the “Investment Agreement”);
and
     WHEREAS, the Company and the Investors desire to make certain amendments to
the Investment Agreement pursuant to Section 9.4 thereof as set forth herein.
     NOW, THEREFORE, for the consideration set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. Amendment to Section 4.3(c) of the Investment Agreement. Section 4.3(c)(iii)
of the Investment Agreement is hereby amended to read in its entirety as
follows:
     “(iii) Right of the Company to Cause Conversion to One Share of Common
Stock. At any time beginning on and after the date on which the Investors shall
cease to own more than fifteen percent (15%) of the Investor Shares, the Company
shall have the right to cause the Special Preferred Stock to be converted into
one (1) share of Common Stock, subject to appropriate adjustments to give effect
to stock splits, stock dividends, recapitalizations and similar transactions
affecting the Company’s capital.”
2. Amendment to Section 4.3(c) of the Investment Agreement. Section 4.3(c) of
the Investment Agreement is hereby amended by inserting new subsection
(v) immediately following subsection (iv) appearing in said Section:
     “(v) Board Observer Rights. As long as the Investors continue to own more
than fifteen percent (15%) of the Investor Shares, the Designated Investor shall
be entitled at its option to (but shall not be obligated to) designate, by
written notice to the Company, one individual as an observer to the Company’s
board of directors, and all committees of the board of directors (the “Board
Observer”). The Board Observer shall, subject to the last sentence of this
subsection and any restrictions of The Nasdaq Global Market or applicable law,
be entitled to attend all meetings of the Company’s board of directors and any
committees thereof, to be given advance notice of all meetings not later than
the time notice is given to any member of the board of directors and to receive
upon issuance to the members of the board of directors or any committees thereof
any materials prepared for the members of the board of directors or committees
thereof (but shall have no right

 



--------------------------------------------------------------------------------



 



to participate in such meetings). The Board Observer shall, subject to the last
sentence of this subsection and any restrictions of The Nasdaq Global Market or
applicable law, be afforded to the same rights and privileges as the other
members of the Company’s board of directors, other than the right to vote on
matters brought before the members, including, without limitation, rights to
indemnification, insurance, notice, information and the prompt reimbursement of
expenses (but not the payment of directors fees). Notwithstanding anything to
the contrary set forth in this subsection or elsewhere in this Agreement, the
Company’s board of directors and each committee thereof shall have the absolute
and unfettered right, exercisable at its sole and absolute discretion, to
exclude such Board Observer from any meeting thereof.”
3. Amendment to Section 4.4 of the Investment Agreement. Section 4.4 of the
Investment Agreement is hereby amended to read in its entirety as follows:
     “(b) As long as the Investors continue to own more than fifteen percent
(15%) of the Investor Shares, the Designated Investor shall be entitled at its
option to (but shall not be obligated to) designate, by written notice to the
Company, a Board Observer. The Board Observer shall, subject to the last
sentence of this subsection and any restrictions of The Nasdaq Global Market or
applicable law, be entitled to attend all meetings of the Company’s board of
directors and any committees thereof, to be given advance notice of all meetings
not later than the time notice is given to any member of the board of directors
and to receive upon issuance to the members of the board of directors or any
committees thereof any materials prepared for the members of the board of
directors or committees thereof (but shall have no right to participate in such
meetings). The Board Observer shall, subject to the last sentence of this
subsection and any restrictions of The Nasdaq Global Market or applicable law,
be afforded to the same rights and privileges as the other members of the
Company’s board of directors, other than the right to vote on matters brought
before the members, including, without limitation, rights to indemnification,
insurance, notice, information and the prompt reimbursement of expenses (but not
the payment of directors fees). Notwithstanding anything to the contrary set
forth in this subsection or elsewhere in this Agreement, the Company’s board of
directors and each committee thereof shall have the absolute and unfettered
right, exercisable at its sole and absolute discretion, to exclude such Board
Observer from any meeting thereof.”
4. Amendment to Section 5.2 of the Investment Agreement. Section 5.2(b) of the
Investment Agreement is hereby amended to read in its entirety as follows:
     (b) Certificate. The Investors shall have delivered to the Company a
certificate dated as of the date of the closing certifying that (i) the
Investors are authorized to enter into the Investment Agreement and to
consummate the transactions contemplated thereby and that the person signing the
Investment Agreement and the documents contemplated thereby on behalf of the
Investors is authorized to do so; and (ii) the condition set forth in
Section 5.2(a) hereof has been satisfied.

2



--------------------------------------------------------------------------------



 



5. Amendment to Section 8 of the Investment Agreement. Section 8 of the
Investment Agreement is hereby amended by deleting the definition of “Board
Observer” appearing therein in its entirety and inserting the following new
definition in lieu thereof:
     “Board Observer” has the meaning assigned to it in Section 4.3(c)(v)
hereof.”
6. Effect of Amendment. The Company hereby represents and warrants to the
Investors that each of the Company’s representations and warranties set forth in
the Investment Agreement is true and correct in all respects as of the date
hereof as though made on as of the date hereof, except for each of the Company’s
representations and warranties set forth in Sections 2.5, 2.12 and 2.15 of the
Agreement to the extent so specifically reported in the Company’s Annual Report
on Form 10-K, as amended, for the year ended December 31, 2007. Except as
expressly set forth in this Amendment, the Investment Agreement shall remain in
full force and effect as originally written, and shall constitute the legal,
valid, binding and enforceable obligation of the parties thereto.
7. Governing Law; Jurisdiction; Venue; Process. This Amendment shall be governed
by and construed in accordance with the laws of the State of New York without
regard to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the State of
New York. Each party hereby irrevocably submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York located
in New York, New York or the United States District Court for the Southern
District of New York, and any appellate court from any such court (as
applicable, a “New York Court”), in any suit, action or proceeding arising out
of or relating to this Amendment, or for recognition or enforcement of any
judgment resulting from any such suit, action or proceeding, and each party
hereby irrevocably and unconditionally agrees that all claims in respect of any
such suit, action or proceeding may be heard and determined in the New York
Court. Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, (i) any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment in the New York Court, (ii) the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court, and (iii) the right to object, with respect to
such suit, action or proceeding, that such court does not have jurisdiction over
such party. Each party irrevocably consents to service of process in any manner
permitted by law. The foregoing consents to jurisdiction and service of process
shall not constitute general consents to service of process in the State of New
York for any purpose except as relates to this Amendment, and shall not be
deemed to confer rights on any Person other than the respective parties to this
Amendment.
8. Execution in Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to the parties. Copies of executed counterparts transmitted
by facsimile or other electronic transmission shall be considered original
executed counterparts for the purposes of this Amendment, provided that receipt
of copies of such counterparts is confirmed. Originals of any counterparts
transmitted by facsimile or other electronic transmission shall be promptly
provided to the other parties hereto.

3



--------------------------------------------------------------------------------



 



7. Headings. The headings in this Amendment are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Amendment.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their authorized representatives on the date first above written.
     

            FX REAL ESTATE AND ENTERTAINMENT INC.       By:   /s/ Mitchell J.
Nelson         Name:   Mitchell J. Nelson        Title:   Executive Vice
President        THE HUFF ALTERNATIVE FUND, L.P.  

  By: WRH Partners II, LLC,
its General Partner
        By:   /s/ Bryan Bloom         Name:   Bryan Bloom        Title:  
Counsel        THE HUFF ALTERNATIVE PARALLEL FUND, L.P.  

  By: WRH Partners II, LLC,
its General Partner
            By:   /s/ Bryan Bloom         Name:   Bryan Bloom        Title:  
Counsel     

 